



EXHIBIT 10.5


Execution Version


CONSENT AND TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS CONSENT AND TENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(this “Tenth Amendment”) dated as of November 7, 2017, is among OASIS PETROLEUM
NORTH AMERICA LLC, a Delaware limited liability company (the “Borrower”); the
Guarantors listed on the signature pages hereto; each of the Lenders party
hereto; and WELLS FARGO BANK, N.A. (individually, “Wells Fargo Bank”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) and as the issuing bank
(in such capacity, the “Issuing Bank”).
R E C I T A L S:
A.Parent, OP LLC, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Second Amended and Restated Credit Agreement dated as of
April 5, 2013, as amended by that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of September 3, 2013, that certain Second
Amendment to Second Amended and Restated Credit Agreement dated as of September
30, 2014, that certain Third Amendment to Second Amended and Restated Credit
Agreement dated as of April 13, 2015, that certain Fourth Amendment to Second
Amended and Restated Credit Agreement dated as of November 13, 2015, that
certain Fifth Amendment to Second Amended and Restated Credit Agreement dated as
of February 23, 2016, that certain Sixth Amendment to Amended and Restated
Credit Agreement dated as of August 8, 2016, that certain Seventh Amendment to
Second Amended and Restated Credit Agreement dated as of October 14, 2016, that
certain Eighth Amendment to Credit Agreement dated as of April 10, 2017 and that
certain Ninth Amendment to Second Amended and Restated Credit Agreement (the
“Ninth Amendment”) dated as of September 25, 2017 (the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.
B.    Oasis Midstream Services LLC, a Delaware limited liability company
(“OMS”), is a Guarantor under the Credit Agreement, and OMS and OMP Operating
LLC, a Delaware limited liability company (“OMP”), collectively own all of the
Equity Interests in each DevCo.
C.    As conditions precedent to the effectiveness of the Ninth Amendment, (i)
each DevCo entered into a DevCo Guaranty Agreement dated as of September 25,
2017 (each, a “DevCo RBL Guaranty Agreement”) with the Administrative Agent,
pursuant to which such DevCo guaranteed to the Administrative Agent, the Lenders
and the other Secured Parties the payment and performance by the Borrower and
the Guarantors of the Borrower Obligations referred to therein and (ii) each
DevCo entered into a Mortgage-Collateral Real Estate Mortgage, Deed of Trust,
Security Agreement and Financing Statement dated effective as of September 25,
2017 (each, a “DevCo RBL Mortgage”) for the benefit of the Administrative Agent,
the Lenders and the holders of the other Obligations referred to therein,
pursuant to which such DevCo granted a lien on certain of its real and personal
property to secure the payment and performance of such Obligations.
D.    Concurrently with the effectiveness of the Ninth Amendment, OMP, as
borrower, entered into that certain Credit Agreement dated as of September 25,
2017 (the “Midstream Credit Agreement”) with Wells Fargo Bank, as administrative
agent (in such capacity, the “Midstream Agent”), the lenders party thereto and
the other parties thereto, pursuant to which the lenders thereunder have made
certain credit available to and on behalf of OMP.
E.    As conditions precedent to the effectiveness of the Midstream Credit
Agreement, (i) each DevCo entered into a guaranty agreement dated as of
September 25, 2017 with the Midstream Agent, pursuant to which such DevCo
guaranteed to the Midstream Agent and the other parties referred to therein the
payment and performance by OMP and the guarantors under the Midstream Credit
Agreement of the obligations referred to therein and (ii) each DevCo entered
into a mortgage dated effective as of September 25, 2017 for the benefit of the
Midstream Agent and the other parties referred to therein, pursuant to which
such DevCo granted a lien on certain of its real and personal property to secure
the payment and performance of the obligations referred to therein.
F.    In connection with the guaranty agreements and mortgages executed by each
DevCo pursuant to the Ninth Amendment and the Midstream Credit Agreement,
respectively, the Administrative Agent, the Midstream Agent, each DevCo and the
other Grantors referred to therein entered into that certain Pari Passu
Intercreditor Agreement dated as of September 25, 2017 (the “Original
Intercreditor Agreement”).





--------------------------------------------------------------------------------





G.    The Borrower has requested that the Administrative Agent and the Lenders
(i) consent to the (A) termination of each DevCo RBL Guaranty Agreement and the
release of the applicable DevCo from any obligations therein (collectively, the
“DevCo RBL Guaranty Release”) and (B) release and termination of each DevCo RBL
Mortgage and all liens, security interests and other rights created thereby
encumbering any DevCo Collateral (collectively, the “DevCo RBL Mortgage Release”
and, together with the DevCo RBL Guaranty Release, the “DevCo RBL Release”) and
(ii) amend certain provisions of the Credit Agreement as provided herein, and
the Lenders party hereto, constituting at least the Majority Lenders, are
willing to consent to the DevCo RBL Release and to agree to such amendments on
the terms and conditions set forth herein.
H.    Furthermore, in connection with the DevCo RBL Release, the Borrower has
requested that the Administrative Agent and the Lenders consent to the amendment
and restatement of the Original Intercreditor Agreement and enter into the
Amended and Restated Intercreditor Agreement, the form of which is attached
hereto as Exhibit A (the “Amended and Restated Intercreditor Agreement”)
pursuant to which the Midstream Agent will be required under certain
circumstances to apply a portion of the proceeds of the collateral granted by a
DevCo in favor of the Midstream Agent to OMS.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Tenth Amendment. Unless otherwise indicated, all section
references in this Tenth Amendment refer to sections of the Credit Agreement.
Section 2.    Consent to DevCo RBL Release and Amended and Restated
Intercreditor Agreement. In reliance on the representations, warranties,
covenants and agreements contained in this Tenth Amendment, and subject to the
conditions precedent set forth in Section 4 hereof, effective as of the Tenth
Amendment Effective Date (a) the Lenders party hereto consent to each of the
DevCo RBL Guaranty Release and the DevCo RBL Mortgage Release and (b) consent
to, and authorize the Administrative Agent to enter into on behalf of the
Lenders, the Amended and Restated Intercreditor Agreement.
Section 3.    Amendments to Credit Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this Tenth
Amendment, and subject to the conditions precedent contained in Section 4
hereof, the Credit Agreement shall be amended effective as of the date hereof in
the manner provided in this Section 3.
3.1    Amendments to Section 1.02 (Certain Defined Terms).
(a)    The following definitions contained in Section 1.02 of the Credit
Agreement are hereby amended and restated as follows:
“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment, the
Eighth Amendment, the Ninth Amendment and Tenth Amendment and as the same may be
further amended or supplemented from time to time.
“DevCo Collateral” means the Property of a DevCo subject to (or required to be
subject to) the Liens and security interests created by any DevCo Mortgage
executed by such DevCo; provided that there shall be no DevCo Collateral from
and after the Tenth Amendment Effective Date.
“Intercreditor Agreement” means (a) the Amended and Restated Intercreditor
Agreement dated as of the Tenth Amendment Effective Date among the DevCos, OMS,
the Administrative Agent, and Wells Fargo Bank, N.A. (or any successor
administrative agent), as administrative agent under the OMP Credit Facility,
and (b) if the OMP Credit Facility is refinanced or replaced in accordance with
the terms of the Intercreditor Agreement, any successor intercreditor agreement
entered into in connection therewith, in each case as the same may be amended,
modified, supplemented or restated from time to time.
“Loan Documents” means this Agreement, the Intercreditor Agreement, the Notes,
the Letter of Credit Agreements, the Letters of Credit, the Security Instruments
and each DevCo Parent Undertaking.
“Security Instruments” means the Guaranty and Security Agreement, the
Intercreditor Agreement, mortgages, deeds of trust, and other agreements,
instruments or certificates described or referred to in Exhibit E-1, and any and
all other agreements, instruments, consents or certificates now or hereafter
executed and delivered by the Parent, OP LLC, the Borrower, any other Guarantor
or any other Person (other than Secured Swap Agreements or participation or
similar


2

--------------------------------------------------------------------------------





agreements between any Lender and any other lender or creditor with respect to
any Indebtedness pursuant to this Agreement) as security for the payment or
performance of the Indebtedness, the Notes, this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended,
modified, supplemented or restated from time to time.
(b)    The following definitions are hereby added to Section 1.02 of the Credit
Agreement where alphabetically appropriate to read as follows:
“DevCo Parent Undertaking” means either of the DevCo Parent Undertaking
Agreement in respect of a DevCo, dated as of November 7, 2017, between OMS and
the Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time.
“Tenth Amendment” means that certain Consent and Tenth Amendment to Second
Amended and Restated Credit Agreement, dated as of November 7, 2017 among the
Borrower, the Guarantors, the Administrative Agent, the Issuing Bank and the
Lenders party thereto.
“Tenth Amendment Effective Date” means November 7, 2017.
3.2    Amendment to Section 8.19 (DevCo Parent Undertaking). Section 8.19 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
Section 8.19     DevCo Parent Undertaking. Each of the Parent, OP LLC and the
Borrower shall cause OMS (and any other Credit Party that holds Equity Interests
in any DevCo) to comply with the covenants contained in each DevCo Parent
Undertaking, and shall cause any Credit Party that owns Equity Interests in a
DevCo to become party to the applicable DevCo Parent Undertaking.
3.3    Amendment to Section 9.05(n) (Investments, Loans and Advances). Section
9.05(n) of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:
(n)     Investments made by the Credit Parties in any DevCo (other than any
Investment in the form of the purchase of Equity Interests in such DevCo from
OMP or one of its subsidiaries); provided that for any Investment in any DevCo
made after the Tenth Amendment Effective Date (i) no Default or Event of Default
exists or results therefrom, (ii) before and after giving effect to such
Investment, the current total Revolving Credit Exposures shall not exceed 80% of
the total Commitments (i.e., the least of (x) the Aggregate Maximum Credit
Amounts, (y) the then effective Borrowing Base and (z) the Aggregate Elected
Commitment Amounts) at such time, (iii) after giving pro forma effect to such
Investment, the Borrower is in compliance with the financial covenants contained
in Section 9.01(a), Section 9.01(b) and Section 9.01(c) as of the last date of
the most recently completed fiscal quarter, (iv) such Investments shall be made
solely for the purposes of funding Capital Expenditures of such DevCo in
midstream projects that were disclosed in that certain Prospectus filed by the
Midstream MLP with the U.S. Securities & Exchange Commission on September 22,
2017, which expenditures the Borrower reasonably expects to be made within
ninety (90) days following the date of such Investment, and (v) the amount of
any such Investment shall not exceed, at the time made, the product of  the
DevCo Ownership Percentage with respect to such DevCo as of the date of such
Investment multiplied by  the total amount of such Capital Expenditures
described in the foregoing clause (iv).
3.4    Amendment to Section 9.21 (Changes to Organizational Documents of General
Partner).
(a)    The heading of Section 9.21 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows: “Changes to Organizational
Documents of General Partner and DevCos.”
(b)    Section 9.21 of the Credit Agreement is hereby amended to add the
following sentence at the end thereof:
The Parent, OP LLC and the Borrower shall not permit OMS or any DevCo to amend,
supplement or otherwise modify its certificate of formation, limited liability
company agreement or any other organic document of any DevCo in any manner that
would (a) be adverse to the Lenders or (b) permit any DevCo to take any action
that would violate the DevCo Parent Undertaking without the consent of OMS and
any other Credit Party that owns Equity Interests in such DevCo.
Section 4.    Conditions Precedent. This Tenth Amendment shall become effective
as of the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “Tenth Amendment
Effective Date”):


3

--------------------------------------------------------------------------------





4.1    Executed Counterparts of Tenth Amendment. The Administrative Agent shall
have received from the Borrower, each Guarantor and the Majority Lenders
counterparts (in such number as may be requested by the Administrative Agent) of
this Tenth Amendment signed on behalf of such Person.
4.2    Executed Counterparts of Other Documents. The Administrative Agent shall
have received from each party thereto duly executed counterparts (in such number
as may be requested by the Administrative Agent) of (a) the Amended and Restated
Intercreditor Agreement, (b) each DevCo Parent Undertaking, (c) releases of each
DevCo RBL Guaranty Agreement and (d) releases of each DevCo RBL Mortgage, in
each case, in form and substance satisfactory to the Administrative Agent.
4.3    Amendment to DevCos’ Company Agreements. The Administrative Agent shall
have received an executed amendment to each DevCo’s limited liability company
agreement prohibiting any amendment, supplement or other modification to such
DevCo’s certificate of formation, limited liability company agreement or any
other organic document of such DevCo in any manner that would permit such DevCo
to take any action that would violate the applicable DevCo Parent Undertaking
without the prior written consent of the owners of 100% of such DevCo’s Equity
Interests and otherwise in form and substance satisfactory to the Administrative
Agent and, in each case, certified as being true and complete by the Secretary
or an Assistant Secretary of such DevCo.
4.4    No Default. No Default shall have occurred and be continuing as of the
date hereof prior to and after giving effect to the terms of this Tenth
Amendment.
4.5    Consent Fee. The Administrative Agent shall have received, for the
account of the Lenders executing this Tenth Amendment on or prior to the Tenth
Amendment Effective Date (the “Consenting Lenders”), a consent fee in an amount
of $10,000 for each Consenting Lender.
4.6    Further Assurances. The Administrative Agent shall have received such
other documents as the Administrative Agent or its special counsel may
reasonably require.
The Administrative Agent is hereby authorized and directed to declare this Tenth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
Section 5.    Miscellaneous.
5.1    Confirmation and Effect. The provisions of the Credit Agreement, as
amended by this Tenth Amendment, shall remain in full force and effect following
the effectiveness of this Tenth Amendment. Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any other word
or words of similar import shall mean and be a reference to the Credit Agreement
as amended hereby, and each reference in any other Loan Document to the Credit
Agreement or any word or words of similar import shall be and mean a reference
to the Credit Agreement as amended hereby.
5.2    No Waiver. Neither the execution by the Administrative Agent or the
Lenders of this Tenth Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of Tenth Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents. Similarly,
nothing contained in this Tenth Amendment shall directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) except as expressly provided herein, amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.
5.3    Ratification and Affirmation; Representations and Warranties. Each Credit
Party hereby (a) acknowledges the terms of this Tenth Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby and (c) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this Tenth Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct in all material respects (or, if already
qualified by materiality, Material Adverse Effect or a similar qualification,
true and correct in all respects), except to the extent any such representations
and warranties are expressly limited to an earlier date, in


4

--------------------------------------------------------------------------------





which case, such representations and warranties shall continue to be true and
correct in all material respects (or, if already qualified by materiality,
Material Adverse Effect or a similar qualification, true and correct in all
respects) as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event or events have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
5.4    Counterparts. This Tenth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Tenth Amendment by facsimile or email transmission
shall be effective as delivery of a manually executed counterpart hereof.
5.5    No Oral Agreement. This Tenth Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.
5.6    GOVERNING LAW. THIS TENTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
5.7    Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Tenth Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
5.8    Severability. Any provision of this Tenth Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
5.9    Successors and Assigns. This Tenth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
5.10    Loan Document. This Tenth Amendment shall constitute a “Loan Document”
under and as defined in Section 1.02 of the Credit Agreement.
5.11    No Novation. The parties hereto agree that this Tenth Amendment does not
in any way constitute a novation of the existing Credit Agreement, but is an
amendment of the Credit Agreement.
[Signatures Begin Next Page]








5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to be
duly executed as of the date first written above.
BORROWER:
OASIS PETROLEUM NORTH AMERICA LLC



By:    /s/ Michael Lou    
Name:    Michael Lou
Title:    Executive Vice President and Chief Financial Officer




GUARANTORS:
OASIS PETROLEUM INC.

OASIS PETROLEUM LLC
OASIS PETROLEUM MARKETING LLC
OASIS WELL SERVICES LLC
OASIS MIDSTREAM SERVICES LLC
OMS HOLDINGS LLC


By:    /s/ Michael Lou    
Name:    Michael Lou
Title:    Executive Vice President and Chief Financial Officer


OMP GP LLC


By:    /s/ Michael Lou    
Name:    Michael Lou
Title:    President












Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT,
ISSUING BANK AND LENDER:
WELLS FARGO BANK, N.A.,

as Administrative Agent, Issuing Bank and as a Lender




By:    /s/ Edward Pak    
Name:    Edward Pak
Title:    Director




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------





LENDERS:
CITIBANK, N.A., as a Lender





By:    /s/ Cliff Vaz    
Name:    Cliff Vaz
Title:    Vice President




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a Lender




By:    /s/ Anson Williams    
Name:    Anson Williams
Title:    Authorized Officer




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as a Lender




By:    /s/ Jay T. Sartain    
Name:    Jay T. Sartain
Title:    Authorized Signatory




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Christopher Kuna    
Name:    Christopher Kuna
Title:    Vice President




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------





COMPASS BANK, as a Lender




By:    /s/ Kari McDaniel    
Name:    Kari McDaniel
Title:    Vice President




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------





CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH,
as a Lender




By:    /s/ Trudy Nelson    
Name:    Trudy Nelson
Title:    Authorized Signatory




By:    /s/ Richard Antl    
Name:    Richard Antl
Title:    Authorized Signatory




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender




By:    /s/ Dusan Lazarov    
Name:    Dusan Lazarov
Title:    Director




By:    /s/ Mary Kay Coyle    
Name:    Mary Kay Coyle
Title:    Managing Director




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------





ING CAPITAL LLC, as a Lender




By:    /s/ Juli Bieser    
Name:    Juli Bieser
Title:    Managing Director




By:    /s/ Charles Hall    
Name:    Charles Hall
Title:    Managing Director




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------





CITIZENS BANK, N.A., as a Lender




By:    /s/ Scott Donaldson    
Name:    Scott Donaldson
Title:    Senior Vice President




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:    /s/ John C. Lozano    
Name:    John C. Lozano
Title:    Vice President




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------





ZB, N.A. DBA AMEGY BANK, as a Lender




By:    /s/ John Moffitt    
Name:    John Moffitt
Title:    Vice President




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------





BOKF, NA dba Bank of Texas, as a Lender




By:    /s/ Marisol Salazar    
Name:    Marisol Salazar
Title:    Senior Vice President




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY,
as a Lender




By:    /s/ Ryan K. Michael    
Name:    Ryan K. Michael
Title:    Senior Vice President




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------





COMERICA BANK, as a Lender




By:    /s/ William B. Robinson    
Name:    William B. Robinson
Title:    Senior Vice President




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender




By:    /s/ Nupur Kumar    
Name:    Nupur Kumar
Title:    Authorized Signatory




By:    /s/ Christopher Zybrick    
Name:    Christopher Zybrick
Title:    Authorized Signatory




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------





REGIONS BANK, as a Lender




By:    /s/ William A Philipp    
Name:    William A Philipp
Title:    Managing Director




Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------





IBERIABANK, as a Lender




By:    /s/ Stacy Goldstein    
Name:    Stacy Goldstein
Title:    Senior Vice President






Signature Page to
Consent and Tenth Amendment to Second Amended and Restated Credit Agreement
(Oasis Petroleum North America LLC)



--------------------------------------------------------------------------------






Exhibit A


[See attached]





--------------------------------------------------------------------------------


Execution Version


AMENDED AND RESTATED INTERCREDITOR AGREEMENT
DATED AS OF
NOVEMBER 7, 2017
AMONG
WELLS FARGO BANK, N.A.,
AS THE MIDSTREAM AGENT,
AND
WELLS FARGO BANK, N.A.,
AS THE RBL AGENT,
AND ACKNOWLEDGED AND AGREED TO BY
THE GRANTORS REFERRED TO HEREIN









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Article I
Definitions
Section 1.1Certain Defined Terms     2
Section 1.2Rules of Construction     9
Article II
Agreements With Respect to Collateral
Section 2.1Application of Proceeds     9
Section 2.2Actions with Respect to Collateral; Prohibition on Contesting
Liens    10
Section 2.3No Interference; Payment Over; Exculpatory Provisions    11
Section 2.4Automatic Termination of Grantor Status    12
Section 2.5Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings    12
Section 2.6Reinstatement    12
Section 2.7Refinancings    12
Article III
[INTENTIONALLY OMITTED]
Article IV
The Agents
Section 4.1Authority    13
Article V
Miscellaneous
Section 5.1Integration/Conflicts    14
Section 5.2Effectiveness; Continuing Nature of this Agreement;
Severability    14
Section 5.3Amendments; Waivers    14
Section 5.4Information Concerning Financial Condition of the Grantors and their
Subsidiaries    15
Section 5.5Submission to Jurisdiction; Certain Waivers    15
Section 5.6WAIVER OF JURY TRIAL    16
Section 5.7Notices    16
Section 5.8Further Assurances    17
Section 5.9Agency Capacities    17
Section 5.10GOVERNING LAW    17
Section 5.11Binding on Successors and Assigns    17


i

--------------------------------------------------------------------------------





Section 5.12Section Headings    17
Section 5.13Counterparts    17
Section 5.14Replacement and Refinancing of Obligations    17
Section 5.15Authorization    18
Section 5.16No Third Party Beneficiaries/ Provisions Solely to Define Relative
Rights    18
Section 5.17No Indirect Actions    19
Section 5.18Additional Grantors    19
Section 5.19Grantors as Signatories    19






ii

--------------------------------------------------------------------------------







EXHIBITS
Exhibit A    -    Form of Joinder Agreement (Replacement Credit Agreement)
Exhibit B     -    Form of Replacement Credit Agreement Designation
Exhibit C    -    Form of Joinder Agreement (Additional Grantors)






iii

--------------------------------------------------------------------------------






This AMENDED AND RESTATED INTERCREDITOR AGREEMENT (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of November 7, 2017, among Wells Fargo Bank, N.A., as
administrative agent for the Midstream Credit Agreement Claimholders (in such
capacity and together with its successors from time to time in such capacity,
the “Midstream Agent”), Wells Fargo Bank, N.A., as administrative agent for the
RBL Credit Agreement Claimholders (in such capacity and together with its
successors from time to time in such capacity, the “RBL Agent”), and
acknowledged and agreed to by Beartooth DevCo LLC, a Delaware limited liability
company (“Beartooth”), Bobcat DevCo LLC, a Delaware limited liability company
(“Bobcat”), the other Grantors and the DevCo Parent (as defined below).
Capitalized terms used in this Agreement have the meanings assigned to them in
Article I below.
Reference is made to the Second Amended and Restated Credit Agreement dated as
of April 5, 2013 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “RBL Credit Agreement”), among Oasis
Petroleum North America LLC, a Delaware limited liability company (“OPNA”) as
borrower, the lenders party thereto from time to time (the “RBL Lenders”), the
RBL Agent and the other parties named therein.
Reference is made to the Credit Agreement dated as of September 25, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Midstream Credit Agreement”), among OMP Operating LLC, a
Delaware limited liability company (“OMP”) as borrower, the lenders party
thereto from time to time (the “Midstream Lenders”), the Midstream Agent and the
other parties named therein.
Reference is made to the Pari Passu Intercreditor Agreement dated as of
September 25, 2017 (the “Original Intercreditor Agreement”) among the Midstream
Agent, the RBL Agent and the Grantors party thereto.
Prior to the date hereof, each of Beartooth and Bobcat had severally agreed to
(a) guarantee the RBL Credit Agreement Obligations and the Midstream Credit
Agreement Obligations pursuant to certain limited recourse guaranty agreements
(such guarantees in respect of the RBL Credit Agreement Obligations, the “RBL
DevCo Guarantees” and such guarantees in respect of the Midstream Credit
Agreement Obligations, the “Midstream DevCo Guarantees”) and (b) grant Liens on
their respective Property to secure each of the RBL Credit Agreement Obligations
and the Midstream Credit Agreement Obligations;
Pursuant to that certain Consent and Tenth Amendment to Credit Agreement dated
as of the date hereof (the “RBL Tenth Amendment”) among OPNA, the RBL Agent, the
guarantors party thereto and the RBL Lenders party thereto, RBL Agent (on behalf
of itself and the other RBL Credit Agreement Claimholders) has agreed (a) to
release the RBL DevCo Guarantees and to terminate the Liens encumbering the
Property of Bobcat and Beartooth securing the RBL Credit Agreement Obligations
and (b) that each of Bobcat and Beartooth may continue to guarantee the
Midstream Credit Agreement Obligations pursuant to the Midstream DevCo
Guarantees and that the Liens on their respective Property may continue to
secure the Midstream Credit Agreement Obligations;
In order to induce the RBL Agent (on behalf itself and the other RBL Credit
Agreement Claimholders) to permit the continuance of the Midstream DevCo
Guarantees and the Liens on the Property of Bobcat and Beartooth securing the
Midstream Credit Agreement Obligations (notwithstanding the release of the RBL
DevCo Guarantees and the termination of the Liens on the Property of Bobcat and
Beartooth securing the RBL Credit Agreement Obligations), the Midstream Agent
has agreed (on behalf of itself and the other Midstream Credit Agreement
Claimholders) to enter into this Agreement amending and restating the Original
Intercreditor Agreement and setting forth certain limitations with respect to
the Collateral and the application of the proceeds of any Collateral;
Furthermore, it is a condition precedent to the effectiveness of the RBL Tenth
Amendment and to the RBL Agent’s agreement to amend and restate the Original
Intercreditor Agreement that the Grantors and the DevCo Parent acknowledge and
agree to the terms and conditions of this Agreement;
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the RBL Agent (for itself and
on behalf of each other RBL Credit Agreement Claimholder) and the Midstream
Agent (for itself and on behalf of each other Midstream Credit Agreement
Claimholder), intending to be legally bound, hereby agrees to amend and restate
the Original Intercreditor Agreement in its entirety as follows:


1



--------------------------------------------------------------------------------






Article I
Definitions

Section 1.1    Certain Defined Terms. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Midstream Credit
Agreement (whether or not then in effect). As used in this Agreement, the
following terms have the meanings specified below:
“Agent” means (a) in the case of any Midstream Credit Agreement Obligations, the
Midstream Agent and (a) in the case of the RBL Credit Agreement Obligations, the
RBL Agent, and in each case, any successor to such Agent in accordance with the
terms of this Agreement.
“Agreement” has the meaning set forth in the introductory paragraph hereto.
“Bankruptcy Case” has the meaning set forth in Section 2.5(b).
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.
“Beartooth” has the meaning set forth in the preamble.
“Beartooth DevCo Parent Undertaking” means the DevCo Parent Undertaking
Agreement Regarding Beartooth dated as of the date hereof among the RBL Agent,
and Oasis Midstream Services LLC, as such agreement may be amended, supplemented
or otherwise modified from time to time.
“Bobcat” has the meaning set forth in the preamble.
“Bobcat DevCo Parent Undertaking” means the DevCo Parent Undertaking Agreement
Regarding Bobcat dated as of the date hereof among the RBL Agent and Oasis
Midstream Services LLC, as such agreement may be amended, supplemented or
otherwise modified from time to time.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed.
“Claimholders” means collectively (a) the Midstream Credit Agreement
Claimholders and (a) the RBL Credit Agreement Claimholders; provided that
neither Agent acting in its capacity as an Agent shall be deemed to be a
Claimholder.
“Collateral” means all assets and properties subject to, or purported to be
subject to, Liens created pursuant to any Midstream DevCo Collateral Document
and shall include any property or assets subject to replacement Liens or
adequate protection Liens in favor of any Midstream DevCo Collateral Document.
For the avoidance of doubt, in no event shall any Property of any “Credit Party”
under the Midstream Credit Agreement or any Property of any “Credit Party” under
the RBL Credit Agreement be deemed to be Collateral for purposes of this
Agreement.
“Credit Agreement Documents” means collectively (a) the Midstream Credit
Agreement Documents and (a) the RBL Credit Agreement Documents.
“DevCo Ownership Percentage” means with respect to any DevCo at any time of
determination 1) with respect to payments made to the Midstream Agent pursuant
to Section 2.1(a), the aggregate percentage of Equity Interests in the
applicable DevCo owned directly or indirectly at such time by OMP and 1) with
respect to payments made to the applicable DevCo Parent pursuant to
Section 2.1(a), the aggregate percentage of Equity Interests in the applicable
DevCo owned directly or indirectly at such time by OPNA (excluding any Equity
Interests in such DevCo held directly or indirectly by OMP).
“DevCo Parent” means, with respect to each Grantor, the “Credit Party” (as
defined in the RBL Credit Agreement) that is party to the DevCo Parent
Undertaking in respect of the applicable Grantor.
“DevCo Parent Undertaking” means each of the Beartooth DevCo Parent Undertaking
and the Bobcat DevCo Parent Undertaking, as the context requires.
“DIP Financing” has the meaning set forth in Section 2.5(b).


2



--------------------------------------------------------------------------------





“DIP Financing Liens” has the meaning set forth in Section 2.5(b).
“DIP Lenders” has the meaning set forth in Section 2.5(b).
“Discharge” means, with respect to any Series of Obligations, that such Series
of Obligations has been indefeasibly repaid in full in cash. The term
“Discharged” shall have a corresponding meaning.
“Discharge of Midstream Credit Agreement” means, except to the extent otherwise
provided in Section 2.6, the Discharge of the Midstream Credit Agreement
Obligations; provided that the Discharge of Midstream Credit Agreement shall be
deemed not to have occurred if a Replacement Credit Agreement is entered into in
respect of the Midstream Credit Agreement until, subject to Section 2.6, such
Replacement Credit Agreement Obligations shall have been Discharged.
“Discharge of RBL Credit Agreement” means the earlier of (a) except to the
extent otherwise provided in Section 2.6, the Discharge of the RBL Credit
Agreement Obligations; provided that the Discharge of RBL Credit Agreement shall
be deemed not to have occurred if a Replacement Credit Agreement is entered into
in respect of the RBL Credit Agreement until, subject to Section 2.6, such
Replacement Credit Agreement Obligations shall have been Discharged and (a) the
date on which each Grantor has become a Wholly-Owned Subsidiary (as defined in
the Midstream Credit Agreement).
“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Credit Agreement Document.
“Foreclosure Remedies” means the taking of any action to enforce or realize upon
any Lien, including the institution of any foreclosure proceedings (judicially
or non-judicially) or the noticing of any public or private sale pursuant to
Article 9 of the UCC, or taking any action to sell or otherwise dispose of
(whether publicly or privately) Collateral or taking any action to enforce any
right or power to repossess, replevy, attach, garnish or levy upon any
Collateral.
“Grantors” means Beartooth, Bobcat and any other entity designated as a DevCo
pursuant to the terms of the Midstream Credit Agreement.
“Insolvency or Liquidation Proceeding” means:
(a)    any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;
(b)    any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of its assets;
(c)    any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or
(d)    any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Grantor.
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes.
“Midstream Agent” has the meaning set forth in the preamble.
“Midstream Credit Agreement” has the meaning set forth in the preamble.
“Midstream Credit Agreement Claimholders” means the holders of any Midstream
Credit Agreement Obligations, including the “Secured Parties” as defined in the
Midstream Credit Agreement.
“Midstream Credit Agreement Documents” means the Midstream Credit Agreement,
each Midstream DevCo Collateral Document and the other Loan Documents (as
defined in the Midstream Credit Agreement), and each of the other agreements,
documents and instruments providing for or evidencing any other Midstream Credit
Agreement Obligation, as each may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.


3



--------------------------------------------------------------------------------





“Midstream Credit Agreement Obligations” means:
(a)    all amounts owing to any Secured Party (as defined in the Midstream
Credit Agreement) pursuant to the terms and conditions of any Midstream Credit
Agreement Document, including all amounts in respect of any principal, premium,
interest (including any Post-Petition Interest), Secured Swap Indebtedness (as
defined in the Midstream Credit Agreement), amounts owed to any Bank Products
Provider (as defined in the Midstream Credit Agreement) in respect of Bank
Products (as defined in the Midstream Credit Agreement), penalties, fees,
expenses, indemnifications, reimbursements, damages and other liabilities,
reimbursement obligations in respect of letters of credit issued pursuant to the
Midstream Credit Agreement and guarantees of the foregoing amounts; and
(b)    to the extent any payment with respect to any Midstream Credit Agreement
Obligation (whether as proceeds of security, enforcement of any right of setoff
or otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Midstream Credit Agreement Claimholders and the RBL Credit
Agreement Claimholders, be deemed to be reinstated and outstanding as if such
payment had not occurred. To the extent that any interest, fees, expenses or
other charges (including Post-Petition Interest) to be paid pursuant to the
Midstream Credit Agreement Documents are disallowed by order of any court,
including by order of a court of competent jurisdiction presiding over an
Insolvency or Liquidation Proceeding, such interest, fees, expenses and charges
(including Post-Petition Interest) shall, as between the Midstream Credit
Agreement Claimholders and the RBL Credit Agreement Claimholders, be deemed to
continue to accrue and be added to the amount to be calculated as the “Midstream
Credit Agreement Obligations”.
“Midstream DevCo Collateral Documents” means the DevCo Mortgages (as defined in
the Midstream Credit Agreement) and any other agreement, document or instrument
entered into for the purpose of granting a Lien to secure any Midstream DevCo
Guarantee or to perfect such Lien (as each may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time).
“Midstream DevCo Guarantees” has the meaning set forth in the preamble.
“Midstream Lenders” has the meaning set forth in the preamble.
“Midstream Majority Lenders” means the “Majority Lenders” as defined in the
Midstream Credit Agreement.
“Midstream Triggering Event” means the occurrence and continuance of a breach by
(a) OMP, (b) any other “Credit Party” under and as defined in the Midstream
Credit Agreement and/or (c) any DevCo of such Person’s obligations to OPNA
and/or its Subsidiaries pursuant to any OPNA Midstream Services Contract to the
extent that the occurrence of such breach gives the counterparty to such OPNA
Midstream Services Contract the right to terminate such contract.
“Obligations” means collectively (a) the Midstream Credit Agreement Obligations
and (a) the RBL Credit Agreement Obligations.
“OMP” has the meaning set forth in the preamble.
“OPNA” has the meaning set forth in the preamble.
“OPNA Midstream Services Contract” means any contract regarding the provision of
midstream services (including, without limitation, transportation, gathering,
compressing, treating, processing, distributing or marketing) provided by OMP,
any “Credit Party” under the Midstream Credit Agreement and/or any DevCo to OPNA
and/or its Subsidiaries.
“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to any Credit Agreement Document that continue to accrue after the
commencement of any Insolvency or Liquidation Proceeding, whether or not such
interest, fees, expenses and other charges are allowed or allowable under the
Bankruptcy Law or in any such Insolvency or Liquidation Proceeding.
“Proceeds” has the meaning set forth in Section 2.1(a).
“RBL Agent” has the meaning set forth in the preamble.
“RBL Credit Agreement” has the meaning set forth in the preamble.


4



--------------------------------------------------------------------------------





“RBL Credit Agreement Claimholders” means the holders of any RBL Credit
Agreement Obligations, including the “Secured Parties” as defined in the RBL
Credit Agreement.
“RBL Credit Agreement Documents” means the RBL Credit Agreement and the other
Loan Documents (as defined in the RBL Credit Agreement), and each of the other
agreements, documents and instruments providing for or evidencing any other RBL
Credit Agreement Obligation, as each may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“RBL Credit Agreement Obligations” means:
(a)    all amounts owing to any Secured Party (as defined in the RBL Credit
Agreement) pursuant to the terms and conditions of any RBL Credit Agreement
Document, including all amounts in respect of any principal, premium, interest
(including any Post-Petition Interest), Secured Swap Indebtedness (as defined in
the RBL Credit Agreement), amounts owed to any Bank Products Provider (as
defined in the RBL Credit Agreement) in respect of Bank Products (as defined in
the RBL Credit Agreement), penalties, fees, expenses, indemnifications,
reimbursements, damages and other liabilities, reimbursement obligations in
respect of letters of credit issued pursuant to the RBL Credit Agreement and
guarantees of the foregoing amounts; and
(b)    to the extent any payment with respect to any RBL Credit Agreement
Obligation (whether as proceeds of security, enforcement of any right of setoff
or otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the RBL Credit Agreement Claimholders and the Midstream Credit
Agreement Claimholders, be deemed to be reinstated and outstanding as if such
payment had not occurred. To the extent that any interest, fees, expenses or
other charges (including Post-Petition Interest) to be paid pursuant to the RBL
Credit Agreement Documents are disallowed by order of any court, including by
order of a court of competent jurisdiction presiding over an Insolvency or
Liquidation Proceeding, such interest, fees, expenses and charges (including
Post-Petition Interest) shall, as between the Midstream Credit Agreement
Claimholders and the RBL Credit Agreement Claimholders, be deemed to continue to
accrue and be added to the amount to be calculated as the “RBL Credit Agreement
Obligations”.
“RBL DevCo Guarantees” has the meaning set forth in the preamble.
“RBL Lenders” has the meaning set forth in the preamble.
“Refinance” means, in respect of either the Midstream Credit Agreement
Obligations or the RBL Credit Agreement Obligations, to refinance, extend,
renew, defease, amend, modify, supplement, restructure, replace, refund or
repay, or to issue other indebtedness in exchange or replacement for, such
indebtedness in whole or in part and regardless of whether the principal amount
of such Refinancing indebtedness is the same, greater than or less than the
principal amount of the Refinanced indebtedness. “Refinanced” and “Refinancing”
shall have correlative meanings.
“Replacement Agent” means, in respect of any Replacement Credit Agreement, the
administrative agent or person serving in similar capacity under the Replacement
Credit Agreement.
“Replacement Credit Agreement” means any loan agreement, indenture or other
agreement that (a) Refinances either the RBL Credit Agreement Obligations or the
Midstream Credit Agreement Obligations in accordance with Section 2.7 hereof and
(a) becomes either the Midstream Credit Agreement or the RBL Credit Agreement
hereunder by designation as such pursuant to Section 5.14.
“Replacement Credit Agreement Claimholders” means the holders of any Replacement
Credit Agreement Obligations, including the “Secured Parties” as defined in such
Replacement Credit Agreement or in the Replacement Credit Agreement Documents
and the Replacement Agent.
“Replacement Credit Agreement Documents” means the Replacement Credit Agreement
and the other “Loan Documents” (as defined in the Replacement Credit Agreement)
or similar term, and each of the other agreements, documents and instruments
providing for or evidencing any other Replacement Credit Agreement Obligation,
as each may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Replacement Credit Agreement Obligations” means:
(a)    all amounts owing to any secured party pursuant to the terms and
conditions of any Replacement Credit Agreement Document, including all amounts
in respect of any principal, premium, interest (including any Post-Petition
Interest),


5



--------------------------------------------------------------------------------





penalties, fees, expenses, indemnifications, reimbursements, damages and other
liabilities, and guarantees of the foregoing amounts; and
(b)    to the extent any payment with respect to any Replacement Credit
Agreement Obligation (whether by or on behalf of any Grantor, as proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Claimholder, receiver or similar Person,
then the obligation or part thereof originally intended to be satisfied shall,
for the purposes of this Agreement and the rights and obligations of the
Replacement Credit Agreement Claimholders and the other Claimholders, be deemed
to be reinstated and outstanding as if such payment had not occurred. To the
extent that any interest, fees, expenses or other charges (including
Post-Petition Interest) to be paid pursuant to the Replacement Credit Agreement
Documents are disallowed by order of any court, including by order of a court of
competent jurisdiction presiding over an Insolvency or Liquidation Proceeding,
such interest, fees, expenses and charges (including Post-Petition Interest)
shall, as between the Replacement Credit Agreement Claimholders and the other
Claimholders, be deemed to continue to accrue and be added to the amount to be
calculated as the “Replacement Credit Agreement Obligations”.
“Series” means either the Midstream Credit Agreement Obligations or the RBL
Credit Agreement Obligations, as the context requires.
“Subsidiary” of a Person (the “parent”) means any Person of which at least a
majority of the outstanding Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors, manager or
other governing body of such Person (irrespective of whether or not at the time
Equity Interests of any other class or classes of such Person shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by the parent.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

Section 1.2    Rules of Construction. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.

Article II
Agreements With Respect to Collateral

Section 2.1    Application of Proceeds.
(a)    Anything contained herein or in any of the RBL Credit Agreement Documents
and the Midstream RBL Credit Agreement Documents to the contrary
notwithstanding, if the Midstream Agent is taking action to enforce rights in
respect of any Collateral (whether under the Midstream DevCo Collateral
Documents or at law or otherwise) which results in the receipt of any proceeds,
or any distribution is made in respect of any Collateral in any Bankruptcy Case
of any Grantor or any Midstream Credit Agreement Claimholder receives any
payment with respect to any Collateral (other than pursuant to a distribution by
a Grantor in respect of its equity interests prior to an Event of Default under
the Midstream Credit Agreement Documents), the proceeds of any sale, collection
or other liquidation of any Collateral or other distribution otherwise received
with respect to such Collateral and proceeds of any such distribution by the
Midstream Agent or any Midstream Credit Agreement Claimholder (subject, in the
case of any such distribution, to the sentence immediately following clause
THIRD below) (all proceeds of any sale, collection


6



--------------------------------------------------------------------------------





or other liquidation of any Collateral and all proceeds of any such distribution
and any proceeds of any insurance covering the Collateral received by the
Midstream Agent and not returned to any Grantor under any Midstream Credit
Agreement Document being collectively referred to as “Proceeds”), shall be
applied by the Midstream Agent in the following order (in each case, subject to
compliance with any binding order from an applicable Governmental Authority,
including without limitation, any binding order in connection with an Insolvency
or Liquidation Proceeding):
(i)    FIRST, to the payment of all amounts owing to the Midstream Agent (in its
capacity as such) secured by such Collateral, including all reasonable costs and
expenses incurred by the Midstream Agent (in its capacity as such) in connection
with such collection or sale or otherwise in connection with this Agreement, any
Midstream DevCo Collateral Document or any Midstream DevCo Guaranty, including
all court costs and the reasonable fees and expenses of its agents and legal
counsel, and any other reasonable costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or thereunder and all fees and
indemnities owing to the Midstream Agent hereunder or thereunder (provided that
the amount of such costs, expenses, fees and indemnities shall be determined by
the Midstream Agent in its reasonable discretion);
(ii)    SECOND, to the extent Proceeds remain after the application pursuant to
preceding clause (i), to each of (x) the Midstream Agent for the payment of the
other Midstream Credit Agreement Obligations and (y) the applicable DevCo
Parent, in each case pro rata in accordance with the DevCo Ownership Percentage
of the applicable DevCo; and
(iii)    THIRD, any balance of such Proceeds remaining after the application
pursuant to preceding clauses (i) and (ii), to the Grantors, their successors or
assigns from time to time, or to whomever may be lawfully entitled to receive
the same.
If, despite the provisions of this Section 2.1(a), any Midstream Credit
Agreement Claimholder shall receive any payment or other recovery in respect of
the Collateral in excess of its portion of payments on account of the Midstream
Credit Agreement Obligations to which it is then entitled in accordance with
this Section 2.1(a), such Claimholder shall hold such payment or recovery in
trust for the benefit of all Claimholders for distribution in accordance with
this Section 2.1(a). In furtherance of the priorities set forth in this Section
2.1(a), each Grantor irrevocably authorizes and directs the Midstream Agent to
pay any amounts payable to such Grantor pursuant to this Section 2.1(a) to the
DevCo Parent on behalf of such Grantor. For the avoidance of doubt, (x) in no
event shall any amounts paid by the Midstream Agent to the DevCo Parent or to
the Grantors pursuant to clauses (ii) or (iii) above be deemed to be in
satisfaction of any portion of the Midstream Credit Agreement Obligations and
(y) each of the Parties hereto expressly agree and acknowledge that the Liens
created by Midstream DevCo Collateral Documents only secure the Midstream Credit
Agreement Obligations and the amount that may be realized by the Midstream
Credit Agreement Claimholders in respect of the Liens granted by the Midstream
DevCo Collateral Documents is limited to the aggregate proceeds from the
liquidation of the Collateral granted by the applicable Grantor multiplied by
the DevCo Ownership Percentage of the applicable DevCo. Furthermore, each of the
Parties acknowledges and agrees that the Midstream Agent shall have no liability
for not paying any amounts to the DevCo Parent or to the Grantor pursuant to
this Section 2.1(a) to the extent that the Midstream Agent is precluded from
making such payment pursuant to any binding order from an applicable
Governmental Authority, including without limitation, any binding order in
connection with an Insolvency or Liquidation Proceeding.
(b)    It is acknowledged that each of the RBL Credit Agreement Obligations and
the Midstream Credit Agreement Obligations may, subject to any limitations set
forth in this Agreement, be increased, extended, renewed, replaced, restated,
supplemented, restructured, repaid, refunded, Refinanced or otherwise amended or
modified from time to time, all without affecting the priorities set forth in
Section 2.1(a) or the provisions of this Agreement defining the relative rights
of the Claimholders.

Section 2.2    Actions with Respect to Collateral; Prohibition on Contesting
Liens.
(a)    Each of the Agents (on behalf of themselves and on behalf of the
Claimholders represented by such Agent) acknowledge and agree that (i) only the
Midstream Agent shall act or refrain from acting with respect to Collateral and
(ii) no other Claimholder shall or shall instruct the Midstream Agent to
exercise any Foreclosure Remedies in respect of, Collateral, whether under
applicable law or otherwise, it being agreed that only the Midstream Agent,
acting in accordance with the Midstream DevCo Collateral Documents, shall be
entitled to take any such actions or exercise any Foreclosure Remedies with
respect to such Collateral at such time.
(b)    The Midstream Agent agrees that it will not accept any Lien on any
Collateral other than pursuant to the Midstream DevCo Collateral Documents, and
the RBL Agent agrees that it will not accept any Lien on any Collateral. Each
Agent agrees that, by executing this Agreement, each such Agent and Claimholders
for which it is acting hereunder agree to be bound by the provisions of this
Agreement.


7



--------------------------------------------------------------------------------





(c)    Notwithstanding anything else to the contrary in this Agreement, the
Midstream Agent may not exercise Foreclosure Remedies with respect to any
Collateral unless (i) an “Event of Default” as defined in the Midstream Credit
Agreement has occurred and is continuing and (ii) a Midstream Triggering Event
has occurred and is continuing; provided that such limitation on the exercise of
Foreclosure Remedies shall not limit the right of the Midstream Agent to take
any other remedies provided for under the applicable Midstream Credit Agreement
Documents or at law in respect of the Collateral.

Section 2.3    No Interference; Payment Over; Exculpatory Provisions.
(a)    Each Claimholder agrees that (1) it will not challenge or question or
support any other Person in challenging or questioning in any proceeding the
validity or enforceability of any Obligations or any Midstream DevCo Collateral
Document or the validity, attachment, perfection or priority of any Lien under
any Midstream DevCo Collateral Document or the validity or enforceability of the
priorities, rights or duties established by this Agreement; (2) it will not take
or cause to be taken any action the purpose or intent of which is, or could be,
to interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Collateral by the
Midstream Agent, (3) it shall have no right to and shall not otherwise
(a) direct the Midstream Agent or any other Midstream Credit Agreement
Claimholder to exercise any right, remedy or power with respect to any
Collateral or (b) consent to, or object to, the exercise by, or any forbearance
from exercising by, the Midstream Agent or any other Midstream Credit Agreement
Claimholder represented by it of any right, remedy or power with respect to any
Collateral, (4) it will not institute any suit or assert in any suit or
Insolvency or Liquidation Proceeding any claim against the Midstream Agent or
any other Midstream Credit Agreement Claimholder represented by it seeking
damages from or other relief by way of specific performance, instructions or
otherwise with respect to any Collateral and (5) it will not attempt, directly
or indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of either Agent or
any other Claimholder to enforce this Agreement.
(b)    Each Midstream Credit Agreement Claimholder hereby agrees that if it
shall obtain possession of any Collateral or shall realize any Proceeds or
payment in respect of any Collateral, pursuant to any Midstream DevCo Collateral
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies, at any time prior to the Discharge of each Series of Obligations, then
it shall hold such Collateral, proceeds or payment in trust for the other
Claimholders and promptly transfer any such Collateral, proceeds or payment, as
the case may be, to the Midstream Agent to be distributed by the Midstream Agent
in accordance with the provisions of Section 2.1(a) hereof.
(c)    The Midstream Agent shall not be liable for any action taken or omitted
to be taken by the Midstream Agent with respect to any Collateral in accordance
with the provisions of this Agreement.

Section 2.4    Automatic Termination of Grantor Status. Upon any Grantor
becoming a direct or indirect Wholly-Owned Subsidiary of OMP or the occurrence
of the Discharge of RBL Credit Agreement, such Grantor shall automatically (and
without further action by any Person) cease to be a Grantor under this Agreement
and the Property of such Grantor shall no longer be deemed to be Collateral for
purposes of this Agreement.

Section 2.5    Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.
(a)    This Agreement shall continue in full force and effect notwithstanding
the commencement of any Insolvency or Liquidation Proceeding by or against any
Grantor or any of its subsidiaries.
(b)    If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each Claimholder agrees that it will
not raise any objection to any such financing or to the Liens on the Collateral
securing the same (“DIP Financing Liens”) or to any use of cash collateral that
constitutes Collateral, unless the Midstream Agent acting at the direction of
the Midstream Majority Lenders shall then oppose or object to such DIP Financing
or such DIP Financing Liens or use of cash collateral, in each case so long as
(a) if any amount of such DIP Financing or cash collateral is applied in respect
of the Midstream Credit Agreement Obligations, such amount is applied pursuant
to Section 2.1(a) of this Agreement and (b) if any Midstream Credit Agreement
Claimholders are granted adequate protection with respect to the Midstream
Credit Agreement Obligations subject hereto, including in the form of periodic
payments, in connection with such use of cash collateral, the proceeds of such
adequate protection are applied pursuant to Section 2.1(a) of this Agreement.

Section 2.6    Reinstatement. In the event that any of the Obligations shall be
paid in full and such payment or any part thereof shall subsequently, for
whatever reason (including an order or judgment for disgorgement of a preference
under Title 11


8



--------------------------------------------------------------------------------





of the Bankruptcy Code, or any similar law, or the settlement of any claim in
respect thereof), be required to be returned or repaid, the terms and conditions
of this Agreement shall be fully applicable thereto until all such Obligations
shall again have been paid in full in cash. This Section 2.6 shall survive
termination of this Agreement.

Section 2.7    Refinancings. The Obligations of any Series may, subject to
Section 5.14, be Refinanced, in whole or in part, in each case, without notice
to, or the consent (except to the extent a consent is otherwise required to
permit the Refinancing transaction under any Credit Agreement Document) of any
Claimholder of any other Series, all without affecting the priorities provided
for herein or the other provisions hereof; provided that the Replacement Agent
of the holders of any such Refinancing indebtedness shall have executed a
Joinder Agreement on behalf of the holders of such Refinancing indebtedness.

Article III
[INTENTIONALLY OMITTED]

Article IV
The Agents

Section 4.1    Authority.
(a)    Notwithstanding any other provision of this Agreement, nothing herein
shall be construed to impose any fiduciary or other duty on the Midstream Agent
to any RBL Credit Agreement Claimholder or to the DevCo Parent or give any RBL
Credit Agreement Claimholder or the DevCo Parent the right to direct the
Midstream Agent, except that the Midstream Agent shall be obligated to
distribute proceeds of any Collateral in accordance with Section 2.1(a) hereof.
(b)    In furtherance of the foregoing, each RBL Credit Agreement Claimholder
and the DevCo Parent acknowledge and agree that the Midstream Agent shall be
entitled, for the benefit of the Midstream Credit Agreement Claimholders, to
sell, transfer or otherwise dispose of or deal with any Collateral as provided
herein and in the Midstream DevCo Collateral Documents, as applicable, subject
to compliance with the provisions of Section 2.1(a) hereof. Without limiting the
foregoing, each RBL Credit Agreement Claimholder and the DevCo Parent agree that
neither the Midstream Agent nor any other Midstream Credit Agreement Claimholder
shall have any duty or obligation first to marshal or realize upon any type of
Collateral, or to sell, dispose of or otherwise liquidate all or any portion of
such Collateral, in any manner that would maximize the return to the DevCo
Parent hereunder, notwithstanding that the order and timing of any such
realization, sale, disposition or liquidation may affect the amount of proceeds
actually received by the DevCo Parent hereunder from such realization, sale,
disposition or liquidation. Each of the RBL Credit Agreement Claimholders and
the DevCo Parent waive any claim it may now or hereafter have against the
Midstream Agent or any other Midstream Credit Agreement Claimholder arising out
of (1) any actions which the Midstream Agent or any Midstream Credit Agreement
Claimholder represented by it take or omit to take (including actions with
respect to the creation, perfection or continuation of Liens securing the
Midstream Credit Agreement Obligations on any Collateral, actions with respect
to the foreclosure upon, sale, release or depreciation of, or failure to realize
upon, any of the Collateral and actions with respect to the collection of any
claim for all or any part of the Midstream Credit Agreement Obligations from any
account debtor, guarantor or any other party) in accordance with the Midstream
DevCo Collateral Documents or any other agreement related thereto or in
connection with the collection of the Midstream Credit Agreement Obligations or
the valuation, use, protection or release of any security for the Midstream
Credit Agreement Obligations, provided that nothing in this clause (1) shall be
construed to prevent or impair the rights of either Agent to enforce this
Agreement, (1) any election by any holders of Midstream Credit Agreement
Obligations, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or (1) subject to
Section 2.5, any borrowing, or grant of a security interest or administrative
expense priority under Section 364 of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law, by any Grantor, as debtor-in-possession.
Notwithstanding any other provision of this Agreement, the Midstream Agent shall
not (1) accept any Collateral in full or partial satisfaction of any Midstream
Credit Agreement Obligations pursuant to Section 9-620 of the Uniform Commercial
Code of any jurisdiction, without the consent of each Agent representing holders
of Obligations or (1) “credit bid” for or purchase (other than for cash)
Collateral at any public, private or judicial foreclosure upon such Collateral,
without the consent of each Agent representing holders of Obligations.

Article V
Miscellaneous

Section 5.1    Integration/Conflicts. This Agreement, together with the other
Credit Agreement Documents and the Midstream DevCo Collateral Documents,
represents the entire agreement of each of the Grantors, the DevCo Parent, the
Agents and the Claimholders with respect to the subject matter hereof and
thereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. There are no
promises, undertakings, representations or warranties by any Agent or
Claimholder relative to the subject matter hereof and thereof not expressly set
forth


9



--------------------------------------------------------------------------------





or referred to herein or therein. In the event of any conflict between the
provisions of this Agreement and the provisions of the Credit Agreement
Documents, the provisions of this Agreement shall govern and control.

Section 5.2    Effectiveness; Continuing Nature of this Agreement; Severability.
This Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement and the Claimholders of each Series may
continue, at any time and without notice to any Claimholder of the other Series,
to extend credit and other financial accommodations and lend monies to or for
the benefit of the Grantors constituting Obligations in reliance hereon. Each
Agent, on behalf of itself and each Claimholder represented by it, hereby waives
any right it may have under applicable law to revoke this Agreement or any of
the provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace any invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to those of
the invalid, illegal or unenforceable provisions. All references to any Grantor
shall include such Grantor as debtor and debtor in possession and any receiver,
trustee or similar person for such Grantor in any Insolvency or Liquidation
Proceeding. This Agreement shall terminate and be of no further force and effect
with respect to any Agent and the Claimholders represented by such Agent and
their Obligations, on the date on which all Obligations of such Claimholders are
Discharged, subject to the rights of the Claimholders under Section 2.6;
provided, however, that such termination shall not relieve any such party of its
obligations incurred hereunder prior to the date of such termination. Upon the
occurrence of the Discharge of RBL Credit Agreement Obligations (other than in
connection with a Replacement Credit Agreement), the RBL Agent shall deliver
prompt notice thereof to the Midstream Agent.

Section 5.3    Amendments; Waivers. No amendment, modification or waiver of any
of the provisions of this Agreement shall be deemed to be made unless the same
shall be in writing signed on behalf of each party hereto or its authorized
agent and each waiver, if any, shall be a waiver only with respect to the
specific instance involved and shall in no way impair the rights of the parties
making such waiver or the obligations of the other parties to such party in any
other respect or at any other time. Notwithstanding the foregoing, the Grantors
and the DevCo Parent shall not have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent their rights are adversely affected.

Section 5.4    Information Concerning Financial Condition of the Grantors and
their Subsidiaries. The Agent and the Claimholders of each Series shall each be
responsible for keeping themselves informed of  the financial condition of the
Grantors and their Subsidiaries and all endorsers and/or guarantors of the
Obligations and  all other circumstances bearing upon the risk of nonpayment of
the Obligations. The Agent and the Claimholders of each Series shall have no
duty to advise the Agent or Claimholders of any other Series of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event the Agent or any of the Claimholders of a Series, in its
or their sole discretion, undertakes at any time or from time to time to provide
any such information to the Agent or Claimholders of any other Series, it or
they shall be under no obligation:
(a)    to make, and such Agent and such Claimholders shall not make, any express
or implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided;
(b)    to provide any additional information or to provide any such information
on any subsequent occasion;
(c)    to undertake any investigation; or
(d)    to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

Section 5.5    Submission to Jurisdiction; Certain Waivers. Each Grantor, the
DevCo Parent and each Agent, on behalf of itself and each other Claimholder
represented by it, hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement (whether arising in contract, tort or otherwise) to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the general jurisdiction of the courts of the State of New
York sitting in the Borough of Manhattan, the courts of the United States for
the Southern District of New York sitting in the Borough of Manhattan, and
appellate courts from any thereof;
(b)    agrees that all claims in respect of any such action or proceeding shall
be heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;


10



--------------------------------------------------------------------------------





(c)    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law;
(d)    waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 5.5(a) (and irrevocably waives to the fullest extent permitted by
applicable law the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court);
(e)    consents to service of process in any such proceeding in any such court
by registered or certified mail, return receipt requested, to the applicable
party at its address provided in accordance with Section 5.7 (and agrees that
nothing in this Agreement will affect the right of any party hereto to serve
process in any other manner permitted by applicable law);
(f)    agrees that service as provided in Section 5.5(e) above is sufficient to
confer personal jurisdiction over the applicable party in any such proceeding in
any such court, and otherwise constitutes effective and binding service in every
respect; and
(g)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover any special, exemplary, punitive or consequential
damages.

Section 5.6    WAIVER OF JURY TRIAL. EACH PARTY HERETO, THE DEVCO PARENT AND
EACH GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT AGREEMENT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY
OTHER THEORY). EACH PARTY HERETO, THE DEVCO PARENT AND THE GRANTORS
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT EACH SUCH PARTY HERETO, THE DEVCO PARENT AND THE GRANTORS HAVE BEEN INDUCED
TO ENTER INTO OR ACKNOWLEDGE THIS AGREEMENT AND THE OTHER CREDIT AGREEMENT
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. EACH PARTY HERETO, THE DEVCO PARENT AND THE GRANTORS FURTHER REPRESENTS
AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

Section 5.7    Notices. Unless otherwise specifically provided herein, any
notice hereunder shall be in writing and may be personally served or sent by
facsimile, electronic mail or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of facsimile or electronic
mail, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed. For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.

Section 5.8    Further Assurances. Each Agent, on behalf of itself and each
Claimholder represented by it, the DevCo Parent and each Grantor, agree that
each of them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as any
Agent may reasonably request to effectuate the terms of this Agreement.

Section 5.9    Agency Capacities. Except as expressly provided herein,  Wells
Fargo Bank, N.A. is acting in the capacity of RBL Agent solely for the RBL
Credit Agreement Claimholders and  Wells Fargo Bank, N.A. is acting in the
capacity of Midstream Agent solely for the Midstream Credit Agreement
Claimholders.

Section 5.10    GOVERNING LAW. THIS AGREEMENT, AND ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW
(OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING
PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).


11



--------------------------------------------------------------------------------






Section 5.11    Binding on Successors and Assigns. This Agreement shall be
binding upon each Agent, the Claimholders, the DevCo Parent and the Grantors,
and their respective successors and assigns from time to time. If any of the
Agents resigns or is replaced pursuant to the applicable Credit Agreement
Documents, its successor shall be deemed to be a party to this Agreement and
shall have all the rights of, and be subject to all the obligations of, this
Agreement.

Section 5.12    Section Headings. Section headings and the Table of Contents
used in this Agreement are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

Section 5.13    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic imaging means), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic transmission (e.g., “pdf” or “tif” format) shall be effective as
delivery of a manually executed counterpart hereof.

Section 5.14    Replacement and Refinancing of Obligations.
(a)    OPNA or OMP may consummate a Refinancing after the date hereof that is
subject to the terms of this Agreement. Each Replacement Credit Agreement and
any Replacement Credit Agreement Documents executed in connection therewith
shall have the benefit of, and shall be subject to, this Agreement on the same
terms that applied to the Credit Agreement Documents replaced as part of such
Refinancing, if, and subject to the condition that, the agent under any such
Replacement Credit Agreement, acting on behalf of the holders of such
obligations under such Replacement Credit Agreement becomes a party to this
Agreement by satisfying the conditions set forth in Section 5.14(b).
(b)    In order for a Replacement Agent to become a party to this Agreement,
(i)    such Replacement Agent shall have executed and delivered an instrument
substantially in the form of Exhibit A (with such changes as may be reasonably
approved by each Agent and such Replacement Agent) pursuant to which such
Replacement Agent becomes an Agent hereunder, and the obligations incurred
pursuant to such Replacement Credit Agreement become subject hereto and bound
hereby;
(ii)    the Grantors shall have delivered to each Agent:
(A)    true and complete copies of each Replacement Credit Agreement and the
Replacement Credit Agreement Documents for such Series, certified as being true
and correct by a Responsible Officer of the Grantors;
(B)    a designation substantially in the form of Exhibit B pursuant to which
the Grantors shall (i) identify the Replacement Credit Agreement Obligations,
and the initial aggregate principal amount or committed amount thereof,
(ii) specify the name and address of the Replacement Agent, (iii) certify that
such Refinancing is permitted by each Credit Agreement Document and that the
conditions set forth in this Section 5.14 are satisfied with respect to such
Refinancing and (iv) expressly state that such agreement giving rise to the new
indebtedness satisfies the requirements of a Replacement Credit Agreement; and
(iii)    the Replacement Credit Agreement Documents relating to such Refinancing
shall provide, in a manner reasonably satisfactory to each Agent, that each
claimholder with respect to such Replacement Credit Agreement will be subject to
and bound by the provisions of this Agreement in its capacity as a holder of
such obligations.
(c)    Upon the execution and delivery of a Joinder Agreement by a Replacement
Agent, in accordance with this Section 5.14, the other Agent shall acknowledge
such receipt thereof by countersigning a copy thereof, subject to the terms of
this Section 5.14; provided that the failure of any Agent to so acknowledge
shall not affect the status of such debt as being bound by this Agreement if the
other requirements of this Section 5.14 are complied with.

Section 5.15    Authorization. By its signature, each Person executing this
Agreement, on behalf of such party or Grantor but not in his or her personal
capacity as a signatory, represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

Section 5.16    No Third Party Beneficiaries/ Provisions Solely to Define
Relative Rights. The provisions of this Agreement are and are intended solely
for the purpose of defining the relative rights of the Claimholders in relation
to one another.


12



--------------------------------------------------------------------------------





No Grantor nor any other creditor thereof shall have any rights or obligations
hereunder and no such Person is an intended beneficiary or third party
beneficiary hereof, except, in each case, as expressly provided in this
Agreement, and no Grantor may rely on the terms hereof (other than Sections
2.1(a)(iii),  2.4 and 2.7 and Article V, in each case with respect to which each
Grantor is an intended beneficiary); provided that the DevCo Parent is an
intended beneficiary of, and may rely upon, Section 2.1(a)(ii). Nothing in this
Agreement is intended to or shall impair the obligations of any Grantor, which
are absolute and unconditional, to pay the Midstream Credit Agreements
Obligations under the Midstream DevCo Guarantees in accordance with their terms.
Without limitation of any other provisions of this Agreement, each Grantor and
DevCo Parent hereby  acknowledges that it has read this Agreement and consents
hereto,  agrees that it will not take any action that would be contrary to the
express provisions of this Agreement and  agrees to abide by the requirements
expressly applicable to it under this Agreement.

Section 5.17    No Indirect Actions. Unless otherwise expressly stated, if a
party may not take an action under this Agreement, then it may not take that
action indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the party but is intended to have substantially the
same effects as the prohibited action.

Section 5.18    Additional Grantors. Any Grantor formed after the date hereof or
that is otherwise required to become party to this Agreement shall confirm that
it is a Grantor hereunder pursuant to a joinder agreement substantially in the
form attached hereto as Exhibit C.

Section 5.19    Grantors as Signatories. The parties hereto acknowledge that the
Grantors have executed this Agreement solely (a) to give effect to the amendment
and restatement of the Original Intercreditor Agreement pursuant to Section 5.3
of the Original Intercreditor Agreement and (b) in compliance with, and in
furtherance of, the obligations of the Grantors under the Midstream DevCo
Guarantees and the Midstream DevCo Collateral Documents.
[Remainder of this page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


WELLS FARGO BANK, N.A.,
as Midstream Agent




By:    /s/ Edward Pak    
Name: Edward Pak
Title: Director


NOTICE ADDRESS:


1000 Louisiana, Suite 900,
Houston, Texas, 77002
Attention: Andrew Ostrov
Facsimile No. (866) 620-0623
E-mail Address: andrew.ostrov@wellsfargo.com




With a copy to WLS Charlotte Agency Services
1525 W. WT Harris Blvd.,
Charlotte, NC 28262
Facsimile No. (704) 590-2782
Email Address: Donna.Verworld@wellsfargo.com






13



--------------------------------------------------------------------------------









WELLS FARGO BANK, N.A.,
as RBL Agent




By:    /s/ Edward Pak    
Name: Edward Pak
Title: Director


NOTICE ADDRESS:


1000 Louisiana, Suite 900,
Houston, Texas, 77002
Attention: Ed Pak
Facsimile No. (713) 651-8101
E-mail Address: Edward.Pak@wellsfargo.com




With a copy to WLS Charlotte Agency Services
1525 W. WT Harris Blvd.,
Charlotte, NC 28262
Facsimile No. (704) 590-2782
Email Address: Donna.Verworld@wellsfargo.com






SIGNATURE PAGE TO
    AMENDED AND RESTATED INTERCREDITOR AGREEMENT

--------------------------------------------------------------------------------







Acknowledged and Agreed to by:


OASIS MIDSTREAM SERVICES LLC, as DevCo Parent




By:    /s/ Richard Robuck    
Name: Richard Robuck
Title: Senior Vice President, Finance and Treasurer


NOTICE ADDRESS:


1001 Fannin, Suite 1500
Houston, Texas 77002
Attention: Richard Robuck
Senior Vice President
Telephone: 281-404-9602
Fax: 281-404-9609


BEARTOOTH DEVCO LLC, as a Grantor




By:    /s/ Richard Robuck    
Name: Richard Robuck
Title: Senior Vice President and Chief Financial Officer


NOTICE ADDRESS:


Same as above.


BOBCAT DEVCO LLC, as a Grantor


By:    /s/ Richard Robuck    
Name: Richard Robuck
Title: Senior Vice President and Chief Financial Officer


NOTICE ADDRESS:


Same as above.






SIGNATURE PAGE TO
    AMENDED AND RESTATED INTERCREDITOR AGREEMENT

--------------------------------------------------------------------------------






Exhibit A
TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT
FORM OF JOINDER AGREEMENT
JOINDER NO. [       ] dated as of [              ], 20[   ] (this “Joinder
Agreement”) to the AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of
November 7, 2017, (the “Intercreditor Agreement”), among Wells Fargo Bank, N.A.,
as Midstream Agent, Wells Fargo Bank, N.A., as RBL Agent, and acknowledged and
agreed to by the Grantors and DevCo Parent signatory thereto.
A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.
B.    As a condition to the ability of the Grantors to guarantee Replacement
Credit Agreement Obligations under the Replacement Credit Agreement and to
secure such Replacement Credit Agreement Obligations with the liens and security
interests created by the Replacement Credit Agreement Documents (to the extent
that such Replacement Credit Agreement Refinances the Midstream Credit Agreement
Obligations), the Replacement Agent in respect thereof is required to become an
Agent and the Claimholders in respect thereof are required to become subject to
and bound by, the Intercreditor Agreement. Section 5.14 of the Intercreditor
Agreement provides that such Replacement Agent may become an Agent and such
Claimholders may become subject to and bound by the Intercreditor Agreement,
pursuant to the execution and delivery by the Replacement Agent of an instrument
in the form of this Joinder Agreement and the satisfaction of the other
conditions set forth in Section 5.14 of the Intercreditor Agreement. The
undersigned Replacement Agent (the “New Agent”) is executing this Joinder
Agreement in accordance with the requirements of the Intercreditor Agreement.
Accordingly, the New Agent agrees as follows:
SECTION 1.    In accordance with Section 5.14 of the Intercreditor Agreement,
(i) the New Agent by its signature below becomes an Agent under, and the related
claimholders become subject to and bound by, the Intercreditor Agreement with
the same force and effect as if the New Agent had originally been named therein
as an Agent and hereby agrees to all the terms and provisions of the
Intercreditor Agreement applicable to it as an Agent.
SECTION 2.    The New Agent represents and warrants to the other Agent that
(a) it has full power and authority to enter into this Joinder Agreement, in its
capacity as agent, (a) this Joinder Agreement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability, and (a) the Credit Agreement Documents relating to
such Replacement Credit Agreement provide that, upon the New Agent’s entry into
this Joinder Agreement, the claimholders represented by them will be subject to
and bound by the provisions of the Intercreditor Agreement.
SECTION 3.    This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
the other Agent shall have received a counterpart of this Joinder Agreement that
bears the signatures of the New Agent. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission or other electronic means shall
be effective as delivery of a manually signed counterpart of this Joinder
Agreement.
SECTION 4.    Except as expressly supplemented hereby, the Intercreditor
Agreement shall remain in full force and effect.
SECTION 5.    THIS JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT


Exhibit A – Page 1



--------------------------------------------------------------------------------





REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A
DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING
TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE
SECURITY INTERESTS).
SECTION 6.    Any provision of this Joinder Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Intercreditor Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.7 of the Intercreditor Agreement. All
communications and notices hereunder to the New Agent shall be given to it at
their respective addresses set forth below its signature hereto.
[Remainder of this page intentionally left blank]


Exhibit A – Page 2



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Agent have duly executed this Joinder Agreement to
the Intercreditor Agreement as of the day and year first above written.
[NAME OF NEW AGENT], as
[          ] for the holders of [                        ],




By:        
Name:
Title:


Address for notices:


    
    
attention of:     
Telecopy:    


Exhibit A – Page 3



--------------------------------------------------------------------------------







Receipt acknowledged by:


WELLS FARGO BANK, N.A.,
as Midstream Agent




By:        
Name:
Title:


1000 Louisiana, Suite 900
Houston, Texas, 77002
Attention of Andrew Ostrov
Facsimile No. (866) 620-0623
e-mail address: andrew.ostrov@wellsfargo.com




WELLS FARGO BANK, N.A.,
as RBL Agent




By:        
Name:
Title:


1000 Louisiana, Suite 900
Houston, Texas, 77002
Attention of Ed Pak
Facsimile No. (713) 651-8101
e-mail address: Edward.Pak@wellsfargo.com




Exhibit A – Page 4



--------------------------------------------------------------------------------






Exhibit B
TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT
[FORM OF]
DEBT DESIGNATION
Reference is made to the Amended and Restated Intercreditor Agreement dated as
of November 7, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”) among Wells Fargo Bank, N.A.,
as Midstream Agent, Wells Fargo Bank, N.A., as RBL Agent, and acknowledged and
agreed to by the Grantors signatory thereto. Capitalized terms used but not
otherwise defined herein have the meanings assigned to them in the Intercreditor
Agreement. This Debt Designation is being executed and delivered in order to
designate Replacement Credit Agreement Obligations entitled to the benefit and
subject to the terms of the Intercreditor Agreement.
The undersigned, the duly appointed [specify title] of the Grantors hereby
certifies on behalf of the Grantors that:
(a)    the Grantors intend to guarantee debt in the initial aggregate
[principal/committed amount] of [            ] arising under the following
agreement: [describe [Replacement Credit Agreement (“New Agreement”)] which will
be Replacement Credit Agreement Obligations;
(b)    the name and address of the Replacement Agent for the Replacement Credit
Agreement is:
_____________________________
_____________________________
Telephone: ____________________
Fax:__________________________
and
(c)    the New Agreement satisfies the requirements of a Replacement Credit
Agreement and is hereby designated as a Replacement Credit Agreement].


Exhibit B – Page 1



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Grantors have caused this Debt Designation to be duly
executed by the undersigned officer as of ___________________, 20____.
[GRANTORS]




By:        
Name:
Title:






Exhibit B – Page 2



--------------------------------------------------------------------------------






Exhibit C
TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT
FORM OF GRANTOR JOINDER AGREEMENT
GRANTOR JOINDER AGREEMENT NO. [ ] (this “Grantor Joinder Agreement”) dated as of
[      ], 20[  ] to the AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of
November 7, 2017 (the “Intercreditor Agreement”), among Wells Fargo Bank, N.A.,
as Midstream Agent, Wells Fargo Bank, N.A., as RBL Agent, and acknowledged and
agreed to by the Grantors signatory thereto.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.
The undersigned, [______________], a [________________], (the “New Grantor”)
wishes to acknowledge and agree to the Intercreditor Agreement and become a
party thereto to the limited extent contemplated by Section 5.16 thereof and to
acquire and undertake the rights and obligations of a Grantor thereunder.
Accordingly, the New Grantor agrees as follows for the benefit of the Agents and
the Claimholders:
SECTION 1.    Accession to the Intercreditor Agreement. The New Grantor
(a) acknowledges and agrees to, and becomes a party to the Intercreditor
Agreement as a Grantor to the limited extent contemplated by Section 5.16
thereof, (a) agrees to all the terms and provisions of the Intercreditor
Agreement and (a) shall have all the rights and obligations of a Grantor under
the Intercreditor Agreement. This Grantor Joinder Agreement supplements the
Intercreditor Agreement and is being executed and delivered by the New Grantor
pursuant to Section 5.18 of the Intercreditor Agreement.
SECTION 2.    Representations, Warranties and Acknowledgement of the New
Grantor. The New Grantor represents and warrants to each Agent and to the
Claimholders that (a) it has full power and authority to enter into this Grantor
Joinder Agreement, in its capacity as Grantor and (a) this Grantor Joinder
Agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with the terms of this Grantor Joinder Agreement except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity.
SECTION 3.    Counterparts. This Grantor Joinder Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Grantor Joinder Agreement or any document or instrument
delivered in connection herewith by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Grantor Joinder
Agreement or such other document or instrument, as applicable.
SECTION 4.    Section Headings. Section heading used in this Grantor Joinder
Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken in consideration in the interpretation
hereof.
SECTION 5.    Benefit of Agreement. The agreements set forth herein or
undertaken pursuant hereto are for the benefit of, and may be enforced by, any
party to the Intercreditor Agreement subject to any limitations set forth in the
Intercreditor Agreement with respect to the Grantors.
SECTION 6.    Governing Law. THIS GRANTOR JOINDER AGREEMENT, AND ANY DISPUTE,
CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER
ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT
GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC


Exhibit C – Page 1



--------------------------------------------------------------------------------





RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS).
SECTION 7.    Severability. In case any one or more of the provisions contained
in this Grantor Joinder Agreement should be held invalid, illegal or
unenforceable in any respect, none of the parties hereto shall be required to
comply with such provision for so long as such provision is held to be invalid,
illegal or unenforceable, but the validity, legality and enforceability of the
remaining provisions contained herein and in the Intercreditor Agreement shall
not in any way be affected or impaired. The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
SECTION 8.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 5.7 of the Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it at
the address set forth under its signature hereto, which information supplements
Section 5.7 of the Intercreditor Agreement.


Exhibit C – Page 2



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Grantor has duly executed this Grantor Joinder
Agreement to the Intercreditor Agreement as of the day and year first above
written.
[    ]




By        
Name:
Title:


Address:    
        
        






Exhibit C – Page 3

